This action was brought to recover $600, claimed by the plaintiffs to be due to them for three quarters’ rent of part of a store in Hew York, leased by them to the defendants. The defendants proved, in their defence, that the plaintiffs held the entire store under a lease to them, containing a clause authorizing their lessor to reenter in case of non-payment of the rent reserved; that rents were in arrear on that lease, to an amount exceeding the $600 claimed by the plaintiffs, and that they had paid that amount to the plaintiffs’ lessor, in part satisfaction of the rent due to such lessor, prior to the com*21mencement of this suit. It did not appear that the chief landlord had demanded the rent or threatened to re-enter.
Held) that the payment was a good defence to the suit.
That the under tenants had a right to pay their rent to the chief landlord, to protect their own possession; and that such payment satisfied the rent due to their immediate landlord.
That it was not necessary for them to wait until a reentry was made or threatened, or the rent demanded. That the under tenant might pay, whenever there. existed in the chief landlord a legal right by which they might be damnified if the payment should be neglected.
(S C., 7 N. Y. 528.)